 1    RICHARD J. PARKER
      PARKER, BUTTE & LANE,P.C.
 2    1200 NW Naito Parkway, Suite #200
      Portland, OR. 97209
 3    503-241-1320
      503-323-9058
 4
      rjp@pbl.net
 5
      Of Attorneys for Debtor
 6

 7

 8                       IN THE UNITED STATES BANKRUPTCY COURT
 9
                                 FOR THE DISTRICT OF OREGON
10
     In re:                                 )    Case No.:       14-33384-tmb13
11                                          )
     SCOTT RONALD WILLOUGHBY,               )    AMENDED RESPONSE OF DEBTOR TO
12                                          )    MORTGAGE COMPANY 4100R FILING,
                  Debtor.                   )    AND MOTION FOR HEARING ON MORTAGE
13                                          )    CURE AND FORM 4100R FILING BY US
                                            )    BANK
14

15            Debtor,    Scott     Ronald        Willoughby,       by        and   through      his
16    attorney,    Richard       J.   Parker,        hereby    objects        to     the   4100   R
17
      Response filed by US Bank Trust National Association, as Trustee
18
      of the SCIG Series III Trust.
19
              First,    the   response      is       deficient    in     that      it    does   not
20
      include the Itemized Payment History required in Part 4 of the
21
      form reflecting payments made on the account, particularly post-
22
      petition payment made by Debtor.
23
              Second,    as   indicated         by   the   docket       in    this      case,   the
24
      predecessors of creditor have filed 2 motions for relief from
25

      1 – RESPONSE OF DEBTOR TO MORTGAGE                     PARKER, BUTTE & LANE, P.C.
      4100R FILING AND MOTION FOR HEARING                  1200 NW Naito Parkway Ste #200
      (16993-8)                                                   Portland OR 97209
                                                                    (503) 241-1320
                         Case 14-33384-tmb13          Doc 70   Filed 04/15/19
     stay which were withdrawn when creditors could not provide a
 1
     payment history or explain failure to credit payments made by
 2
     Debtor.     The original servicer at the time of filing was OCWEN
 3

 4   and they did not file a proof of claim.                A claim on their behalf

 5   was filed by Debtor showing arrears of $36,000 and this claim

 6   was not amended by creditor and has been paid by the trustee.

 7         Docket   #37   (Fannie   Mae)        alleged    $24,385.56      post-petition

 8   default (5-3-16).
 9         Withdrawn, Docket #40,
10
           Docket #49 (MTGLQ Investors, LP) alleged $39,363.90 post-
11
     petition default (5-3-18).
12
           Removed from calendar, Docket #53.
13
           Third,    as   indicated        by     the     statements       from   various
14
     servicers, the creditor has no clue what the balance is at any
15
     given time or at present.
16

17
     Rushmore statement dated 6-13-18 – unpaid amount $42,004.41
18

19   SN Servicing statement dated 8-8-18 – unpaid amount $58,704.37

20                                     9-5-19 – unpaid amount $39,524.95

21                                     10-3-18 – unpaid amount $40,902.40

22                                     11-7-18 – unpaid amount $47,804.38

23                                     12-5-18 – unpaid amount $46,975.46
24                                     1-2-19 - unpaid amount $48,905.93
25
                                       3-6-19 - unpaid amount $51,412.05
     1 – RESPONSE OF DEBTOR TO MORTGAGE                PARKER, BUTTE & LANE, P.C.
     4100R FILING AND MOTION FOR HEARING             1200 NW Naito Parkway Ste #200
     (16993-8)                                              Portland OR 97209
                                                              (503) 241-1320
                      Case 14-33384-tmb13        Doc 70   Filed 04/15/19
           Debtor has records showing payments made during that time
 1
     period.
 2
           Forth, the servicer has misapplied funds sent to pay escrow
 3

 4   arrears.     Throughout the case despite repeated requests, the

 5   various    servicers   have   been     unable    to   provide     an   accurate,

 6   coherent and readable payment history and thus could not their

 7   Motions for Relief.

 8         Fifth, Debtor believes that his arrearage total less than
 9   $10,000 and is prepared to pay what is due immediately upon
10
     court determination of the amount due.
11
           Finally, Debtor requests that the servicer/holder pay the
12
     reasonable attorney fees for having to pursue this matter.
13
           Dated this 15th day of April, 2019
14

15
                                           /S/ Richard J. Parker
16                                         RICHARD J. PARKER, OSB #800945
                                           Attorney for Debtor
17

18
     cc: Wayne Godare and US Bank
19

20

21

22

23

24

25

     1 – RESPONSE OF DEBTOR TO MORTGAGE            PARKER, BUTTE & LANE, P.C.
     4100R FILING AND MOTION FOR HEARING         1200 NW Naito Parkway Ste #200
     (16993-8)                                          Portland OR 97209
                                                          (503) 241-1320
                      Case 14-33384-tmb13    Doc 70   Filed 04/15/19
                  UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF OREGON
In re:                            )
                                  )
SCOTT RONALD WILLOUGHBY           ) Bankruptcy Case No.
                                  ) 14-33384-tmb13
         Debtors.                 )
                                  )
                                  ) CERTIFICATE OF SERVICE
                                  )
                                  )

I, Richard J. Parker, declare as follows:

        I certify that on April 15, 2019, I served, by first class mail, a full and true copy of the foregoing

Response of Debtor to Mortgage Company 4100R Filing, and Motion for Hearing on Mortgage

Cure and Form 4100R Filing by US Bank on the following by causing a copy thereof to be placed in a

sealed envelope, postage prepaid, addressed as shown below, in the U.S. Mail at Portland, Oregon on the

date indicated below:

        Attorney for Creditor, U.S. Bank Trust National Association, as Trustee of Tiki Series III Trust,
        Michelle R. Ghidotti-Gonsalves, Esq., GHIDOTTI BERGER LLP, 1920 Old Tustin Ave., Santa
        Ana CA 92705

        US Bank Trust National Association, Katie L. Greene, SN Servicing Corporation, SN Servicing
        Corporation, 323 5th Street, Eureka CA 95501

        Via Certified Mailing
        U.S. Bank National Association, Andrew Cecere, President, 800 Nicollet Mall, Minneapolis MN
        55402

        Via Electronic Notice Only
        Office of US Trustee- USTPRegion18.PL.ECF@usdoj.gov
        Wayne Godare, Trustee in Bankruptcy

                                                                                    DATED: April 15, 2019

                                                                                        /s/ Richard J. Parker
                                                                            Richard J. Parker, OSB #800945
                                                                                      Attorney for Debtor(s)


 1 – CERTIFICATE OF SERVICE                                       PARKER, BUTTE & LANE, P.C.
 (RJP/19993-8)                                                   1200 NW Naito Parkway # 200
                                                                       Portland OR 97209
                                                                         (503) 241-1320




                        Case 14-33384-tmb13            Doc 70      Filed 04/15/19
